Citation Nr: 1422248	
Decision Date: 05/16/14    Archive Date: 05/29/14

DOCKET NO.  08-39 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUE

Entitlement to service connection for a psychiatric disability, to include post-traumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran	


ATTORNEY FOR THE BOARD

A. Lech, Associate Counsel

INTRODUCTION

The Veteran had active service from July 1966 to September 1966.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cheyenne, Wyoming.  

In April 2010, the Veteran testified before the undersigned, and a transcript of that hearing is of record.  

This case was previously before the Board in November 2010, at which time the issue currently on appeal was remanded for additional development.  


FINDING OF FACT

PTSD is shown to have developed as a result of the Veteran's active service. 


CONCLUSION OF LAW

PTSD was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that he has PTSD as a result of his active service.  

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303(a) (2013).  Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (2013); a link, established by medical evidence, between current symptoms and an in-service stressor; and, credible supporting evidence that the claimed in-service stressor occurred.  38 U.S.C.A. § 1154 (West 2002 & Supp. 2013); 38 C.F.R. § 3.304(f) (2013).

The Veteran has claimed that his PTSD stressors consisted of the death of the Veteran's brother in combat in Vietnam, which occurred when the Veteran was in active service, and of ongoing harassment by his superiors and peers in active service, which included sexual assault.  The death of the Veteran's brother has been corroborated by research conducted.  The sexual assault has not. 

The evidence of record shows that the Veteran has been diagnosed with PTSD, depression, and anxiety throughout years of mental health treatment.  The Veteran was first diagnosed with PTSD in December 2008, and that diagnosis has been confirmed on multiple occasions by the Veteran's treating psychologists at VA and a November 2010 VA examiner.  The November 2010 examiner was a psychiatrist who opined that both the death of the Veteran's brother and the sexual assault met the DSM-IV criteria for life threatening events to self or others, and that the Veteran responded to both with a combination of horror, helplessness, intense fear, shame, and anger.  The examiner opined that the Veteran's symptoms, and the time course of his symptoms, were consistent with chronic PTSD.  The examiner also added that verifying the Veteran's brother's death could be important in verifying the military-related non-combat stressor.  A December 2010 addendum was prepared by a psychologist to the November 2010 examination stated that the death of the Veteran's brother in Vietnam was confirmed, but that no evidence of the in-service sexual assault had been found.  That addendum also found that the death of the Veteran's brother satisfied the criteria to be a stressor for PTSD, but that the Veteran did not have avoidance or re-experiencing features.

The November 2010 VA examination shows that the Veteran has PTSD that is related to active service and to the claimed stressor of the Veteran's brother dying in combat while the Veteran was in active service.  The December 2010 addendum agreed that the stressor of the brother dying was verified.  The Board finds that those medical opinions are the most probative evidence of record and establish that it is at least as likely as not that the Veteran has PTSD that is etiologically related to, or the result of, active service.  He is shown to have experienced a life threatening event to self or others, to which he responded with a combination of horror, helplessness, intense fear, shame, and anger.  

Accordingly, the Board finds that the evidence for and against the claim of entitlement to service connection for PTSD is at least in equipoise.  Therefore, reasonable doubt must be resolved in favor of the Veteran and entitlement to service connection for PTSD is warranted.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for PTSD is granted.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


